Fourth Court of Appeals
                                      San Antonio, Texas
                                            August 15, 2017

                                          No. 04-17-00518-CR

                                    IN RE Roberto D. CORVERA

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On August 14, 2017, Relator filed a petition for writ of mandamus. The court has
determined that it lacks jurisdiction to consider Relator’s petition. Accordingly, the petition for
writ of mandamus is DISMISSED FOR LACK OF JURISDICTION. See TEX. R. APP. P.
52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on August 15, 2017.




                                                          _________________________________
                                                          Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2017.



                                                          ___________________________________
                                                          Luz Estrada
                                                          Chief Deputy Clerk




1
 This proceeding arises out of Cause No. 544976, styled State of Texas v. Roberto D. Corvera, pending in the
County Court at Law No. 2, Bexar County, Texas, the Honorable Jason Wolff presiding.